                IN THE UNITED STATES DISTRICT COURT
            FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                         WESTERN DIVISION
                        Civ. No. 5:20-cv-00394-D

 MARIE A. BECTON, Pro Se                )
                                        )
             Plaintiff,                 )
                                        )
       v.                               )      ORDER DENYING PLAINTIFF'S
                                        )      MOTION FOR DEFAULT
ANDREW SAUL,                            )      JUDGMENT
Commissioner of Social Security,        )
                                        )
             Defendant.                 )


      AND NOW, this __!J__ day of November, 2020, upon consideration of

Defendant's Motion to Deny Plaintiffs Motion for Default Judgment, it is hereby

DENIED.

      SO ORDERED this       I   1   day of December, 2020.




                                      JZtEs -g DE~'Jtrn
                                      United States District Judge




       Case 5:20-cv-00394-D Document 15 Filed 12/17/20 Page 1 of 1
